Citation Nr: 1748028	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-16 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a traumatic brain injury. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Army from June 1970 to June 1974.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 


FINDING OF FACT

The Veteran's traumatic brain injury is at least as likely as not related to his active duty service.


CONCLUSION OF LAW

The service connection criteria for a traumatic brain injury have been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Here, the evidence indicates that the Veteran has a current disability.  Specifically, in an April 2012 VA examination, the examiner diagnosed the Veteran with a traumatic brain injury (TBI) and cognitive defects.  Further, during a March 2017 neuropsychology consult at the VA Medical Center (VAMC), the Veteran was diagnosed with a mild neurocognitive disorder due to a traumatic brain injury.  Thus, the Board finds that the first element of service connection is established.  See Shedden, supra.

Second, the evidence of record indicates there was an in service injury resulting in a TBI.  In September 2008, February 2009, and May 2014 Veteran's statements, the Veteran consistently described an event in which he was diving to retrieve something that had fallen over the side of the service boat.  As he was in the water, a concussion grenade exploded.  The Veteran stated he was removed from the water while unconscious and was bleeding.  He regained consciousness and was kept awake for 48 to 72 hours.  Following this incident he suffered from multiple health issues including chronic sinus problems, headaches, visual disturbances, memory issues, difficulty concentrating,  tinnitus, and loss of balance.  The Veteran also provided testimony at the April 2017 Board hearing detailing an August 1971 injury.  Further, service treatment records from August 1971 show the Veteran was treated for sharp pains that stretch from above the left eye to the back of the head with bad sinus congestion stemming from a problem after diving the day prior.  Giving due consideration to the places, types, and circumstances of the Veteran's service, the Board finds that an injury in service, which resulted in a traumatic brain injury, is established by his service records and all medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  Thus, the Board finds the second element of service connection is established.  See Shedden, supra.

As to nexus, the evidence supports a finding that the Veteran's TBI is related to service.  An April 2012 VA examiner opined that the Veteran's TBI is at least as likely as not (50 percent or greater probability) incurred in or caused by service as a result of exposure to an explosion with left sinus hemorrhage during military service.  The examiner provided the rationale that while there is no specific evidence of a TBI in the record, the Veteran reports having a brief loss of consciousness associated with his injury during military service.  Additionally, the examiner noted the neuropsychology testing showed cognitive deficits which could not be explained by PTSD alone.  Further in October 2008, the Veteran was seen at the VAMC for a neuropsychological assessment.  The October 2008 examiner opined given the proximity of the onset of his reported memory difficulties and the TBI that he sustained in Vietnam, the Veteran's verbal memory difficulties are likely attributable to this injury.  The Board affords great probative weight to both the October 2008 and April 2012 opinions, and finds that the final element of service connection is met.  See Shedden, supra. 

In sum, based on the evidence of record, the Board finds the evidence supports the Veteran's TBI is at least as likely as not related to his in service injury.  Thus, service connection for a TBI is warranted. 

ORDER

Entitlement to service connection for a traumatic brain injury is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


